NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the Federal Circuit
ADVANCED TREATMENT SCIENCES, INC.,
Appellcmt, V
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Appellee, V
ANI) `
BORIS M. KHUDENKO,
Appe.llee.
2012-1101
(Reexa111inati0n N0. 95/O0O,237)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appeals and InterferenceS.
ON MOTION
ORDER

ADVANCED TREATMENT V. KAPPOS 2
Advanced Treat1nent Sciences, Inc. moves for a 60-day
extension of time, until Aprii 7, 2012, to file its principal
brief. The Director consents to the extension and Boris
M. Khudenko opposes the extension
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FoR THE COURT '
FEB 07 2012
/s/ J an Horbal}[
Date Jan Horba1y
C1erk _
cc: Char1es H. Sanders, Esq .
Boris M. Khudenko 0 F|LEDpEALS ma
Raymond T. Chen, Esq. u'&7§lELPE,g§A%_PclRcun
321 FEB 07 2012
JAN HORBAL¥
CLERK